Citation Nr: 0012107	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957 and from February 1961 to April 1980.

This appeal arises from a rating decision of April 1998 from 
the New Orleans, Louisiana, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board) and in a May 1999 decision, the Board 
remanded the case to the RO for additional evidentiary 
development.  The case is again before the Board for 
consideration.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of folliculitis.

2.  There is no diagnosis of or treatment for folliculitis in 
service, and other skin conditions noted during service were 
acute and transitory.

3.  There is no competent evidence of a nexus between 
folliculitis and any disease or injury in service.

4.  The veteran has not been diagnosed to have chloracne or 
porphyria cutanea tarda.


CONCLUSION OF LAW

The claim for service connection for a skin rash is not well 
grounded.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD-214 for separation notes he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.

A December 1956 report of medical examination for separation 
notes dermatophytosis of both feet, mild, with only self-
treatment.  

In November 1971, the veteran complained of a rash on the 
left shoulder and arm.  The rash appeared red, and was 
described as concentrated small pimples.  Hydrocortisone was 
prescribed.  

In January 1972, the veteran was evaluated for a lesion on 
the penis that had been there for nine days.  On examination, 
there were about 4 small ulcerated lesions at the junction of 
the glans and a small, but tender, groin node.  The 
impression was probably chancroid.

In May 1972, the veteran complained of several blisters on 
the penis proximal to the glans.  There was no pain or 
itching.  On examination, there were ruptured vesicles in a 
small group and no adenopathy.  The impression was herpes 
progenitalis.

An October 1972 clinical record notes viral ulcers on the 
glans penis.

A March 1975 clinical record notes tinea cruris confined to 
the scrotal region.  A March 1975 physical examination report 
notes dermatitis of the scrotal region.

Reports of medical history, dated in October 1968, August 
1970, March 1975, indicate the veteran denied having had skin 
diseases.  

Reports of medical examination, dated in August 1961, August 
1964, October 1968, August 1970, August 1976, October 1978, 
note the clinical evaluation of the skin was normal.

The report of medical examination, dated in March 1980 for 
retirement, indicates that the clinical evaluation of the 
head, face, neck, and scalp was abnormal due to 
telangiectasis on the face and nose.  The clinical evaluation 
of the skin was normal.

The Board remanded this claim for an examination of the 
veteran.  The compensation and pension examination request 
indicates that the claims file was to be provided, and the 
claims file was forwarded to the Alexandria VA Medical 
Center, which apparently made arrangements for a contract 
examination of the veteran, as the examination report was on 
letterhead from Dermatology Clinic.  The examination report, 
dated in July 1999, is brief and indicates that the diagnosis 
for the veteran's skin condition is chronic folliculitis and 
that it is of several years' duration.  The examiner stated 
the opinion that the disorder was not related to any exposure 
in the military.

On return of the claims file to the Board, it was provided to 
the veteran's representative for review.  The veteran's 
representative indicated that there was no examination report 
of July 1999 in the claims file and requested an opportunity 
to review the report before the Board made its decision.  As 
the report was in the claims file when the organization 
reviewed it, there is no need to delay appellate 
consideration.


II.  Legal Analysis

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under 38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91. 93 (1993).  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

If a veteran served in Vietnam and develops one of the 
diseases associated with herbicide exposure, exposure to the 
herbicide agent during active military, naval, or air service, 
is presumed.  The following diseases shall be service-
connected, even though there is no record of such disease 
during service:  Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. §§ 1113, 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1999). 

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, acute and subacute peripheral 
neuropathy, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999). 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994).  

The December 1956 report of medical examination notes 
dermatophytosis of the feet.  A November 1971 clinical record 
notes a rash on the left shoulder and arm.  Clinical records, 
dated in January 1972, May 1972, and October 1972, show herpes 
or viral ulcers on the penis.  March 1975 records show 
dermatitis or tinea cruris of the scrotal region.  However, 
the service medical records do not show any further complaints 
or treatment for these conditions.  The reports of medical 
examination in 1961, 1964, 1968, 1976, and 1978 show that the 
clinical evaluation of the skin was normal.  Therefore, the 
noted skin conditions were acute.  The March 1980 report of 
medical examination shows telangiectasis [dilation of 
preexisting blood vessels creating small focal red lesions, 
Dorland's Illustrated Medical Dictionary 1664 (28th ed. 1994)] 
of the face and nose.  However, there is no evidence which 
shows that the veteran continued to have this disorder.  
Accordingly, this skin condition was also acute.  38 C.F.R. 
§ 3.303(a), (b) (1999).

The July 1999 VA examination report shows a diagnosis of 
folliculitis.  However, there is no evidence of folliculitis 
in the service medical records and there is no evidence in the 
records which indicates that the folliculitis is related to 
service.  Rather, the examination report indicates that it is 
not related to service.  Therefore, there is no evidence of a 
nexus between the veteran's folliculitis and service.  
38 C.F.R. § 3.303(b), (d) (1999).

The veteran's DD-214 indicates that he served in Vietnam.  
However, there is no evidence of chloracne or porphyria 
cutanea tarda in the service medical records or other post 
service records.  The veteran has a current diagnosis of 
folliculitis.  Therefore, there is no evidence that the 
veteran has a skin disease that is associated with exposure to 
Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (1999).

The veteran claims, in essence, that the diagnoses established 
for his skin disorder is inaccurate.  However, the veteran's 
assertions are not probative since as a lay person, he is not 
considered competent to offer an opinion as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of a nexus between the 
veteran's current folliculitis and service.  There is also no 
competent evidence of chloracne or porphyria cutanea tarda at 
any time during service or after discharge.  Additionally, 
there is no competent evidence of a nexus, either in the 
medical evidence or though the use of statutory and 
regulatory presumptions, between any present skin disorder 
and Agent Orange exposure during service.  Accordingly, the 
claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498 
(1995). 

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); Morton 
v. West, 12 Vet App 477 (1999).  

Based on the foregoing, the veteran's claim for service 
connection for a skin rash is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for a skin rash, to include as secondary 
to herbicide exposure, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

